Per Curiam.

Respondent was charged with professional misconduct as a result of his participation in the fraudulent sale of a bakery. The transaction was the subject of an action which resulted in a judgment against respondent and his clients. The facts are set forth in the opinion of this court. . (Bardach v. Chain Bakers, Inc., 265 App. Div. 24, affd. 290 N. Y. 813.) The official referee appointed to take testimony in regard to the charges has reported that in his opinion the respondent is guilty of professional misconduct by reason of his active participation in the fraud, his silence when he knew the buyer was being defrauded and his violation of a fiduciary relationship as escrow holder of the moneys paid by the buyer. The report of the official referee is confirmed. The respondent should be disbarred.
Martin, P. J., Townley, Glennon, Dore and Callahan, JJ., concur.
Respondent disbarred.